   Case: 1:20-cv-01024 Document #: 50-1 Filed: 08/26/21 Page 1 of 1 PageID #:236




0/15
                                     United States District Court
                                     Northern District of Illinois

                             Notification of Party Contact Information

Directions: This form must be attached to a motion to withdraw from a case when no other
attorney of record has been noted on the docket. A completed form must be electronically filed
as an attachment to the motion to withdraw. The address and telephone number of your client
must be completed on this form to enable the Court to contact your client in the future if the
motion to withdraw is granted.



       Case Number: 20-cv-1024

       Case Title: PENSION FUND OF CEMENT MASONS’ UNION LOCAL UNION NO. 502 et al.,
                     v. R & W CLARK CONSTRUCTION INC. and RICHARD CLARK
       Judge:
       Robert W. Gettleman


       Name of Attorney submitting the motion to withdraw:
        Paul M. Bauch, Kenneth A. Michaels Jr., & Carolina Y. Sales

       Name of Client:
        R&W CLARK CONSTRUCTION, INC. & RICHARD W. CLARK


       Mailing address of Client: 8158 W LINCOLN HIGHWAY

       City: FRANKFORT                                 State: IL

       Zip: 60423                          Telephone Number: 773-818-1771


       I attest that the above information is true and correct to the best of my
       knowledge.
         /s/ Paul M. Bauch
Signed: @@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@

Date: August 26, 2021
